EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua L. Collins (Reg. # 73,363) on 04/22/2022.
The application has been amended as follows: 
(Currently Amended) A method, comprising: 
generating a demodulation reference signal (DMRS) sequence of a broadcast signal according to a pseudo-random sequence c(m), wherein the DMRS sequence is related to a quantity NRB of resource blocks (RBs) of the broadcast signal and a quantity nRE of resource elements (REs) occupied by the DMRS sequence in one RB; and 
mapping the DMRS sequence to one or more symbols, the mapping the DMRS sequence to the one or more symbols including mapping the DMRS sequence to an RE included in the RB according to: [AltContent: rect] 	a k,l =r l,n(m)
wherein a k,l represents a location of an RE that is in the RB and that is occupied by a sequence code in the DMRS sequence, r represents a DMRS sequence, k represents an index value of a frequency in a symbol, l represents an index value of a symbol in one slot or an index value of a symbol in the RB of the broadcast signal, n represents an index value of a resource scheduling unit of the broadcast signal, and m represents a sequence index value of the DMRS sequence; and 
wherein k is determined according to:
k=n density m+v shift +v[AltContent: rect] wherein  n density  represents density for transmitting the DMRS sequence in the RB, v shift  represents a value of a first frequency offset of a start RE location of the DMRS sequence relative to an RE having a lowest frequency, v represents a value of a second frequency offset of a start RE location of the DMRS sequence relative to an RE having a lowest frequency.  

2. (Original) The method according to claim 1, wherein the broadcast signal is at least one of paging information, a physical broadcast channel (PBCH), or system information.  

3. (Original) The method according to claim 2, wherein the broadcast signal occupies a plurality of symbols, and wherein all DMRS sequences in the plurality of symbols have a same frequency offset value in an RB.  

4. (Original) The method according to claim 2, wherein when the broadcast signal is a PBCH, the DMRS sequence is used to indicate N lowest significant bits (LSBs) in a synchronization signal block index of the PBCH.  

5. (Original) The method according to claim 2, wherein at least one of a DMRS sequence of the paging information or a DMRS sequence of the system information is multiplexed with a synchronization signal block according to frequency division multiplexing.  

6. (Original) The method according to claim 1, wherein a value of nRE is 3 or 4.  

7. (Original) The method according to claim 1, wherein the DMRS sequence is mapped to a plurality of symbols, and wherein a quantity of the plurality of symbols is 3.  

8. (Original) The method according to claim 1, wherein the pseudo-random sequence c(m) is determined according to an index value of a slot in a radio system frame.  

9. (Original) The method according to claim 1, wherein the pseudo-random sequence c(m) is determined according to a quantity of symbols in one slot.  

10. (Original) The method according to claim 1, wherein the DMRS sequence is mapped to a plurality of symbols, and wherein all DMRS sequences in the plurality of symbols have a same density.  

11. (Currently Amended) An apparatus, comprising: 
a processor; and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: 
generate a demodulation reference signal (DMRS) sequence of a broadcast signal according to a pseudo-random sequence c(m); and 
map the DMRS sequence to one or more symbols, the mapping the DMRS sequence to the one or more symbols including mapping the DMRS sequence to a resource element (RE) included a resource block (RB) according to: [AltContent: rect] a k,l =r l,n(m)
wherein a k,l represents a location of an RE that is in the RB and that is occupied by a sequence code in the DMRS sequence, r represents a DMRS sequence, k represents an index value of a frequency in a symbol, l represents an index value of a symbol in one slot or an index value of a symbol in the RB of the broadcast signal, n represents an index value of a resource scheduling unit of the broadcast signal, and m represents a sequence index value of the DMRS sequence; and 
wherein k is determined according to:
 k=n density m+v shift +v[AltContent: rect] wherein  n density  represents density for transmitting the DMRS sequence in the RB, v shift  represents a value of a first frequency offset of a start RE location of the DMRS sequence relative to an RE having a lowest frequency, v represents a value of a second frequency offset of a start RE location of the DMRS sequence relative to an RE having a lowest frequency. 
 
12. (Original) The apparatus according to claim 11, wherein the broadcast signal is at least one of paging information, a physical broadcast channel (PBCH), or system information.  

13. (Original) The apparatus according to claim 12, wherein the broadcast signal occupies a plurality of symbols, and wherein all DMRS sequences in the plurality of symbols have a same frequency offset value in an RB.  

14. (Original) The apparatus according to claim 12, wherein when the broadcast signal is a PBCH, and wherein the DMRS sequence indicates N lowest significant bits (LSBs) in a synchronization signal block index of the PBCH.  

15. (Original) The apparatus according to claim 12, wherein at least one of a DMRS sequence of the paging information or a DMRS sequence of the system information is multiplexed with a synchronization signal block according to frequency division multiplexing.  

16. (Original) The apparatus according to claim 11, wherein a value of nRE is 3 or 4.  

17. (Original) The apparatus according to claim 11, wherein the DMRS sequence is mapped to a plurality of symbols, and wherein a quantity of the plurality of symbols is 3.  

18. (Original) The apparatus according to claim 11, wherein the pseudo-random sequence c(m) is determined according to an index value of a slot in a radio system frame.  

19. (Original) The apparatus according to claim 11, wherein the pseudo-random sequence c(m) is determined according to a quantity of symbols in one slot.  

20. (Original) The apparatus according to claim 11, wherein the DMRS sequence is mapped to a plurality of symbols, and wherein all DMRS sequences in the plurality of symbols have a same density.   

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “mapping the DMRS sequence to one or more symbols, the mapping the DMRS sequence to the one or more symbols including mapping the DMRS sequence to an RE included in the RB according to: [AltContent: rect] 	a k,l =r l,n(m)
wherein a k,l represents a location of an RE that is in the RB and that is occupied by a sequence code in the DMRS sequence, r represents a DMRS sequence, k represents an index value of a frequency in a symbol, l represents an index value of a symbol in one slot or an index value of a symbol in the RB of the broadcast signal, n represents an index value of a resource scheduling unit of the broadcast signal, and m represents a sequence index value of the DMRS sequence; and 
wherein k is determined according to:
k=n density m+v shift +v[AltContent: rect] wherein  n density  represents density for transmitting the DMRS sequence in the RB, v shift  represents a value of a first frequency offset of a start RE location of the DMRS sequence relative to an RE having a lowest frequency, v represents a value of a second frequency offset of a start RE location of the DMRS sequence relative to an RE having a lowest frequency.”, in combination with all other limitations in the claim(s) as defined by applicant.
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 03/15/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAE S LEE/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415